       Case 4:18-cv-01287-MWB-MA Document 64 Filed 02/11/21 Page 1 of 22




                  IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

    MARCUS HAND,                                 No. 4:18-CV-01287

                 Plaintiff,                      (Judge Brann)

         v.

    BARBARA ARENTZ,

                 Defendant.

                              MEMORANDUM OPINION

                                 FEBRUARY 11, 2021

        Plaintiff Marcus Hand, an inmate incarcerated at the State Correctional

Institution at Mahanoy in Frackville, Pennsylvania, filed an amended complaint

pursuant to 42 U.S.C. § 1983 alleging an Eighth Amendment medical claim against

Defendant Barbara Arentz, who is the clinical coordinator at the State Correctional

Institution at Camp Hill, in Camp Hill, Pennsylvania.1 Presently before the Court is

Defendant’s motion for summary judgment,2 which is ripe for adjudication. For the

reasons that follow, the Court will grant the motion in favor of Defendant Arentz

and enter judgment against Plaintiff.




1
     Doc. 27.
2
     Doc. 47.
       Case 4:18-cv-01287-MWB-MA Document 64 Filed 02/11/21 Page 2 of 22




I.      FACTUAL BACKGROUND

        A.     Allegations in the Amended Complaint

        In the amended complaint, Plaintiff, who has a long history of glaucoma,

alleges that Defendant Barbara Arentz, a clinical coordinator at SCI Camp Hill,

failed to schedule two follow-up appointments with an off-site ophthalmologist in

accordance with the ophthalmologist’s recommendation.3 Plaintiff also alleges that

Defendant Arentz was deliberately indifferent to his serious medical needs by falsely

asserting that the Hershey Eye Center had released Plaintiff from their care, failing

to arrange for his transfer back to his home institution, SCI Huntingdon, and failing

to notify SCI Huntingdon about open or pending consults.4

        B.     Undisputed Material Facts

        On September 23, 2015, Plaintiff saw off-site ophthalmologist, Joseph

Sassani, M.D., at the Penn State Milton S. Hershey Medical Center, who noted that

Plaintiff had a history of glaucoma, and that while his right visual field was normal,

he showed significant visual field loss in the left eye.5 He also noted that Plaintiff

had a failed trabeculoplasty in the left eye.6 Plaintiff further reported photopsia, so

Dr. Sassani recommended a referral to retinal specialist.7 He also recommended a



3
     See generally Doc. 27.
4
     See id.
5
     Doc. 59 at 2.
6
     Id.
7
     Id.
                                          2
       Case 4:18-cv-01287-MWB-MA Document 64 Filed 02/11/21 Page 3 of 22




return visit in two months.8 Although Plaintiff’s intraocular pressure (“IOP”) was

within the normal range (18 in the right and 20 in the left), Dr. Sassani believed that

his left IOP was “borderline” and “for the long-term probably should be lower.”9

         Plaintiff complained to April Long, R.N. of left eye burning, itching, and

redness on October 3, 2015.10 Nurse Long added Plaintiff to the prison’s urgent care

line to be seen the following day.11 He reported experiencing similar symptoms

several months earlier.12 The next day, Plaintiff saw Mark McConnell, PA-C, who

observed yellow crusting.13        Mr. McConnell performed an exam, prescribed

Gentamicin drops, and a follow-up the next day.14

         Plaintiff reported that his eye felt better on October 5, 2015.15 Mr. McConnell

opined that Plaintiff had conjunctivitis.16      Mr. McConnell discussed this with

Plaintiff and told him to follow-up as scheduled or as needed.17 The same day, Kevin

Kollman, M.D., ordered a consultation with the retinal specialist per Dr. Sassani’s

September 23, 2016 recommendation and a follow-up with Dr. Sassani in two

months later.18


8
     Id.
9
     Id.
10
     Id.
11
     Id. at 2-3.
12
     Id. at 3.
13
     Id.
14
     Id.
15
     Id.
16
     Id.
17
     Id.
18
     Id.
                                            3
       Case 4:18-cv-01287-MWB-MA Document 64 Filed 02/11/21 Page 4 of 22




         Plaintiff had an off-site appointment with Dr. Sassani on November 10,

2015.19 He continued to have photopsia in the left eye, but was negative for retinal

detachment.20 Dr. Sassani again recommended a two month follow-up.21 Plaintiff

then saw Dr. Sassani on January 6, 2016.22 Dr. Sassani noted that Plaintiff had

recently seen Dr. Esther Bowie of the retinal service.23 His IOP was 18 in each eye

with no evidence of inflammation.24 Although there was a central island in the left

eye, the exam showed that his visual field remained stable.25 It was recommended

that he continue his current prescriptions and return in four months.26 On January

11, 2016, Dr. Kollman ordered a four-month follow-up with Dr. Sassani.27

         Plaintiff again saw Dr. Sassani on April 28, 2016.28 His IOP was 16 on the

right and 20 on the left.29 Dr. Sassani noted that Plaintiff had a failed filter and a

surgical iridectomy in the left eye.30 An examination of the visual field showed

general reduction in sensitivity in the right eye and marked constriction in the left.31

He recommended having Plaintiff see Dr. George Papachristou of the glaucoma


19
     Id.
20
     Id.
21
     Id.
22
     Id.
23
     Id.
24
     Id.
25
     Id. at 3-4.
26
     Id. at 4.
27
     Id.
28
     Id.
29
     Id.
30
     Id.
31
     Id.
                                           4
       Case 4:18-cv-01287-MWB-MA Document 64 Filed 02/11/21 Page 5 of 22




service in four to six weeks for a consultation regarding possible further surgery,

with a return to see him in three months.32 On June 15, 2016, Dr. Kollman referred

Plaintiff to Dr. Papachristou for a one-day surgery scheduled for August 2, 2016.33

Dr. Papachristou had recommended that a glaucoma drainage device be placed in

the left eye secondary to elevated IOP.34

        On July 13, 2016, Dr. Kollman noted that Plaintiff was medically cleared for

transfer secondary to an eye surgery consult.35

        On or about July 28, 2016, Plaintiff was transferred from SCI Huntingdon to

SCI Camp Hill.36

        On August 1, 2016, Plaintiff signed a notice from Defendant Barbara Arentz,

which stated that he was scheduled for a surgical procedure and would be admitted

to the infirmary that day.37 Defendant Arentz is the clinical coordinator at SCI Camp

Hill; she is not however, a health care provider.38 One of her responsibilities is to

schedule off-site medical consultations for inmates at SCI Camp Hill.39 She knows

that she should schedule a consultation when she receives an electronic authorization

number for the consultation through the P-Track system.40 P-Track is a former


32
     Id.
33
     Id.
34
     Id.
35
     Id.
36
     Id. at 5.
37
     Id.
38
     Doc. 62-1 at 1.
39
     Id.
40
     Id.
                                            5
       Case 4:18-cv-01287-MWB-MA Document 64 Filed 02/11/21 Page 6 of 22




system      utilized     for   tracking   consultation   requests,   authorizations,   and

appointments.41 In order for Defendant Arentz to obtain an authorization number

for an off-site consultation, the consultation must be ordered by an on-site medical

provider and then approved by the state medical director.42 Then, Defendant Arentz

receives an authorization number and knows to schedule the consultation. She can

only schedule off-site treatment for inmates after it has been ordered by the on-site

provider and authorized by the state medical director.43

        The following day, August 2, 2016, Plaintiff underwent left eye glaucoma

surgery with Dr. Papachristou at the Penn State Hershey Outpatient Surgery

Center.44 Upon his return to the prison, Julian Gutierrez, M.D., noted that Plaintiff

was status-post eye surgery at Hershey, that he had no complaints, and that he was

using his eye drops as recommended.45

        On the morning of August 3, 2016, Plaintiff reported to Shannon Quigley,

R.N., that he was doing well.46 At noon that day, he stated that he was “ready to go”

from the infirmary.47 He was in no apparent distress and without complications, so

he was discharged.48 He had his eye shield on, and the nurse reviewed his drops



41
     Id.
42
     Id. at 2.
43
     Id.
44
     Doc. No. 59 at 5.
45
     Id.
46
     Id.
47
     Id.
48
     Id.
                                              6
       Case 4:18-cv-01287-MWB-MA Document 64 Filed 02/11/21 Page 7 of 22




including proper technique and directions for use as well as activity restrictions.49

Later that day, Plaintiff went off-site for a follow-up appointment.50              The

ophthalmologist recommended activity restrictions, use of a shield over eye at

bedtime, use of several different eye drops, and a return in one week.51

        Plaintiff then returned to the off-site ophthalmologist on August 15, 2016.52

The ophthalmologist recommended discontinuing Polytrim but otherwise continuing

with the same drops and following-up in two to three weeks.53 The same day, Dr.

Gutierrez discontinued Plaintiff’s prescription for Polytrim.54          According to

Plaintiff’s medical records, a follow up appointment was never ordered or

authorized.55

        Plaintiff saw the on-site optometrist on August 17, 2016 for an exam and

review of Plaintiff’s medications and treatment plan.56

        On September 12, 2016, Plaintiff reported white cloudiness and inability to

see out of his left eye.57 Judi Hamovitz, R.N., observed that Plaintiff’s left eye sclera

was slightly reddened and that there was a small bump to the left of his pupil in the




49
     Id.
50
     Id.
51
     Id. at 5-6.
52
     Id. at 6.
53
     Id.
54
     Id.
55
     Doc. 62-1 at 4.
56
     Doc. No. 59 at 6.
57
     Id.
                                           7
       Case 4:18-cv-01287-MWB-MA Document 64 Filed 02/11/21 Page 8 of 22




corneal region, which Plaintiff reported was normal.58 He denied pain, dizziness,

headaches, or seeing shadows. His gait was steady. The nurse referred him to the

doctor for evaluation.59

         The next day Plaintiff saw Vanitha Abraham, M.D., who noted that Plaintiff

had glaucoma for many years.60 Plaintiff complained of vision loss, so Dr. Abraham

referred him for a same-day off-site consult.61 The off-site ophthalmologist found

that Plaintiff had bleeding of the left eye.62 He was to increase prednisone drops to

every hour while awake, add Atropine twice daily, elevate the head of his bed to 45

degrees, wear a shield at night, and not to take aspirin or NSAIDs.63 It was also

recommended that he return the following day.64

         After his return to the prison on September 13, 2016, Plaintiff was put in the

infirmary for 23-hour observation due to his restrictions, and the ophthalmologist’s

recommendations were ordered.65 Plaintiff denied any vision changes or pain later

that day, and was using his eye drops.66 On the morning of September 14, 2016,




58
     Id.
59
     Id.
60
     Id.
61
     Id. at 6-7.
62
     Id. at 7.
63
     Id.
64
     Id.
65
     Id.
66
     Id.
                                            8
       Case 4:18-cv-01287-MWB-MA Document 64 Filed 02/11/21 Page 9 of 22




Plaintiff reported that he was good.67 He was able to administer his own eye drops

with proper technique, and denied new or worsening symptoms.68

         Plaintiff had another off-site ophthalmology consult that day.69           The

ophthalmologist observed bleeding of the left eye post-glaucoma surgery.70 The

plan was to continue all other drops but stop Dorzolamide, and he recommended

returning in two weeks.71 He also recommended telephoning if his condition

worsened, and tapering prednisolone from three times per day down to twice per

day.72 Plaintiff was also examined by the on-site optometrist that day who found

that Plaintiff’s IOP was well-controlled at 16 in the right eye and 12 in the left.73 Dr.

Gutierrez ordered the medication changed as recommended by the specialist.74

Plaintiff was discharged from the infirmary on September 15, 2016, with the

restriction of no contact sports.75

         On September 30, 2016, Plaintiff saw Dr. Gutierrez and asked why he had a

medical hold.76 Dr. Gutierrez explained that an ophthalmology follow-up was

needed and had been scheduled, and that Dr. Gutierrez wanted to see the



67
     Id.
68
     Id.
69
     Id.
70
     Id.
71
     Id.
72
     Id.
73
     Id. at 7-8.
74
     Id. at 8.
75
     Id.
76
     Id.
                                           9
      Case 4:18-cv-01287-MWB-MA Document 64 Filed 02/11/21 Page 10 of 22




ophthalmologist’s recommendations before deciding on the medical hold.77 Plaintiff

had no other complaints.78

        Plaintiff went to a follow-up appointment with the off-site ophthalmologist,

Dr. Papachristou, on October 3, 2016.79 The consultant recommended several

medications and a return in one month.80 Dr. Gutierrez ordered the medications

recommended by Dr. Papachristou that day.81 According to Plaintiff’s medical

records, the follow up appointment was never ordered or authorized.82

        On October 18, 2016, Plaintiff saw Dr. Abraham for glaucoma follow-up.83

She noted that his IOP was down to 7, and he had another ophthalmology

appointment coming up.84

        Plaintiff had an on-site ophthalmology consultation with Scott Hartzell, M.D.,

on November 1, 2016, secondary to glaucoma.85 His right IOP was 10 and left IOP

5.86 It was recommended that he continue Latanoprost drops in both eyes nightly




77
     Id.
78
     Id.
79
     Id.
80
     Id.
81
     Id.
82
     Doc. 62-1 at 4.
83
     Doc. No. 59 at 8.
84
     Id.
85
     Id.
86
     Id.
                                          10
      Case 4:18-cv-01287-MWB-MA Document 64 Filed 02/11/21 Page 11 of 22




and Timolol Maleate drops in the right eye twice per day.87 It was also recommended

that he have an IOP check in one month.88

         On November 21, 2016, Dr. Gutierrez entered an order discontinuing

Plaintiff’s medical hold.89

         Plaintiff saw on-site ophthalmologist, Dr. Hartzell, on January 4, 2017.90 His

IOP was 13 in the right and 12 in the left.91 He was directed to continue Latanoprost

drops in both eyes nightly, Timolol Maleate drops in the right eye twice per day, and

to follow-up in 3-4 months.92

         On or about January 5, 2017, Plaintiff was transferred back to SCI

Huntingdon.93 In his transfer reception screening, it was noted that Plaintiff has

limited vision in the left eye; however, he was medically cleared for routine housing,

employment, food handling, and activities.94

         On January 6, 2017, Plaintiff reported that he was unhappy about not seeing

the off-site ophthalmologist since October 2016.95 Michael Gomes, PA-C, reviewed

Plaintiff’s case with the doctor and noted that there was no indication for referral to




87
     Id. at 8-9.
88
     Id. at 9.
89
     Id.
90
     Id.
91
     Id.
92
     Id.
93
     Id.
94
     Id.
95
     Id.
                                           11
       Case 4:18-cv-01287-MWB-MA Document 64 Filed 02/11/21 Page 12 of 22




off-site ophthalmology unless deemed necessary by Institutional Eye Care (“IEC”),

the providers of on-site eye care.96

          Plaintiff underwent a visual acuity test on January 13, 2017.97 That day, he

complained of more persistent left eye pain, worsening flashers, and narrowing of

visual field in his left eye over the course of one week.98 On exam, his pupillary

response test was normal, and extraocular movements (“EOMs”) were intact.99

There was no conjunctivitis.100 Mr. Gomes discussed the case with the doctor,

conducted patient education, and requested an ophthalmology referral.101

          Plaintiff then saw off-site ophthalmologist Christopher J. Patitsas, M.D., on

January 18, 2017, because of his complaints of light flashes and some pain in the left

eye.102 Dr. Patitsas opined that Plaintiff had stable combined mechanism glaucoma

of the right eye, poor control of combined mechanism glaucoma of the left eye, and

poor ability to view the fundus in the left eye.103 He recommended continuing

Timolol and Latanoprost drops, returning in three to four weeks for follow-up, and

following up with Dr. Papachristou.104




96
      Id.
97
      Id. at 10.
98
      Id.
99
      Id.
100
      Id.
101
      Id.
102
      Id.
103
      Id.
104
      Id.
                                            12
       Case 4:18-cv-01287-MWB-MA Document 64 Filed 02/11/21 Page 13 of 22




          Plaintiff complained of left eye redness with some lid swelling and drainage,

but without pain, on January 31, 2017.105 Michael Gomes opined that Plaintiff had

left conjunctivitis.106 He was to start erythromycin ointment.107 He was also to

follow-up in three days.108 On February 3, 2017, the conjunctivitis was resolving.109

          Plaintiff returned to see Dr. Patitsas on February 16, 2017.110 Dr. Patitsas

noted improved control of Plaintiff’s glaucoma in both eyes, and a cataract limiting

vision in the left eye.111 He was to continue with drops, and Dr. Patitsas planned to

speak to Dr. Papachristou about the advisability of left eye extracapsular cataract

extraction (“ECCE”) and intraocular lens implantation (“IOL”).112                     He

recommended return in three weeks.113

          Plaintiff saw Dr. Patitsas again on March 10, 2017.114 Dr. Patitsas noted right

eye glaucoma, with multiple peripheral anterior synechiae, danger or angle closure,

and cataract limiting vision in left eye.115 He recommended YAG laser peripheral




105
      Id.
106
      Id.
107
      Id.
108
      Id.
109
      Id. at 11.
110
      Id.
111
      Id.
112
      Id.
113
      Id.
114
      Id.
115
      Id.
                                             13
       Case 4:18-cv-01287-MWB-MA Document 64 Filed 02/11/21 Page 14 of 22




iridotomy (“LPI”) in the right eye, and ECCE/IOL in the left eye.116 He discussed

the risks and benefits with Plaintiff, who agreed to proceed with surgery.117

          On April 4, 2017 Plaintiff underwent right eye surgery (YAG LPI procedure)

with Dr. Patitsas.118 Several drops were recommended, and Plaintiff was to return

the following day.119 He duly returned on April 5, 2017.120 He was to continue

Xalatan and Timolol drops, and use Pred Forte drops for six days.121 He was to

return for a follow-up in one to two weeks.122

          On April 11, 2017, Plaintiff had an on-site ophthalmology consult with Dr.

Hartzell.123 His right eye IOP was 15, and left IOP 12.124

          Plaintiff saw Dr. Patitsas again on April 17, 2017.125 Dr. Patitsas noted

resolved right eye uveitis glaucoma.126 It was recommended that he continue the

same drops and return for the ECCE/IOL procedure to the left eye.127

          Plaintiff had left eye cataract surgery (ECCE/IOL procedure) on May 9, 2017,

which he tolerated well.128 In the operative note, Dr. Patitsas noted preoperative


116
      Id.
117
      Id.
118
      Id.
119
      Id.
120
      Id. at 12.
121
      Id.
122
      Id.
123
      Id.
124
      Id.
125
      Id.
126
      Id.
127
      Id.
128
      Id.
                                           14
       Case 4:18-cv-01287-MWB-MA Document 64 Filed 02/11/21 Page 15 of 22




diagnosis of cortical cataract, and secondary diagnoses of end-stage combined

mechanism glaucoma; with history of failed glaucoma filter and successful tube

shunt in the left eye; and a left, extremely miotic pupil, which made examination of

the ocular fundus and ocular nerve disc almost impossible.129 Plaintiff was admitted

to the infirmary upon his return to the prison.130

          On May 10, 2017, Plaintiff saw Dr. Patitsas for a post-operative

appointment.131 Dr. Patitsas noted that he was stable.132 Several medications were

recommended, and Plaintiff was to avoid lifting, bending, or stooping; wear

sunglasses during the day; and wear a protective patch over the left eye at bedtime.133

On May 12, 2017, Dr. Patitsas noted “nice results” in Plaintiff’s left eye.134 He was

to return in a week.135

          Plaintiff saw Dr. Patitsas again on May 19, 2017.136 He again noted nice

results in the left eye and recommended several drops for both eyes.137 On June 2,

2017, Plaintiff again saw Dr. Patitsas in follow-up.138 He continued to note good




129
      Id.
130
      Id.
131
      Id. at 13.
132
      Id.
133
      Id.
134
      Id.
135
      Id.
136
      Id.
137
      Id.
138
      Id.
                                          15
       Case 4:18-cv-01287-MWB-MA Document 64 Filed 02/11/21 Page 16 of 22




results in the left eye and recommended several drops.139 He also recommended

following up with him or another ophthalmologist in a month.140

         On or about June 13, 2017, Plaintiff was received at SCI-Mahanoy from SCI-

Huntingdon as a permanent transfer.141 The records show that Plaintiff continued to

treat with both on-site and off-site ophthalmology for his glaucoma, and that his IOP

remained controlled.142

II.      STANDARD OF REVIEW

         Summary judgment should be granted when the pleadings, depositions,

answers to interrogatories, admissions on file, and affidavits show that there is no

genuine dispute as to any material fact and that the moving party is entitled to a

judgment as a matter of law.143 A disputed fact is material when it could affect the

outcome of the suit under the governing substantive law.144 A dispute is genuine if

the evidence is such that a reasonable jury could return a verdict for the nonmoving

party.145 The Court should view the facts in the light most favorable to the non-




139
      Id.
140
      Id.
141
      Id.
142
      Id.
143
      Fed. R. Civ. P. 56(c).
144
      Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).
145
      Id. at 250.
                                                 16
       Case 4:18-cv-01287-MWB-MA Document 64 Filed 02/11/21 Page 17 of 22




moving party and make all reasonable inferences in that party’s favor.146 When the

non-moving party fails to refute or oppose a fact, it may be deemed admitted.147

         Initially, the moving party must show the absence of a genuine issue

concerning any material fact.148 Once the moving party has satisfied its burden, the

non-moving party, “must present affirmative evidence in order to defeat a properly

supported motion for summary judgment.”149 “While the evidence that the non-

moving party presents may be either direct or circumstantial, and need not be as

great as a preponderance, the evidence must be more than a scintilla.”150 “If a party

. . . fails to properly address another party’s assertion of fact as required by Rule

56(c),” a court may grant summary judgment or consider the fact undisputed for

purposes of the motion.151

         If the court determines that “the record taken as a whole could not lead a

rational trier or fact to find for the non-moving party, there is no ‘genuine issue for

trial.’”152 Rule 56 mandates the entry of summary judgment against the party who




146
      Hugh v. Butler County Family YMCA, 418 F.3d 265, 267 (3d Cir. 2005).
147
      See Fed. R. Civ. P. 56(e)(2); Local R. 56.1 (“All material facts set forth in the statement
      required to be served by the moving party will be deemed to be admitted unless controverted
      by the statement required to be served by the opposing party.”).
148
      See Celotex Corp. v. Carrett, 477 U.S. 317, 323 (1986).
149
      Anderson, 477 U.S. at 257.
150
      Hugh, 418 F.3d at 267 (citing Anderson, 477 U.S. at 251).
151
      Fed. R. Civ. P. 56(e)(2)-(3).
152
      Matushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986) (quoting First
      Nat’l Bank of Arizona v. Cities Serv. Co., 391 U.S. 253, 289 (1968)).
                                                   17
       Case 4:18-cv-01287-MWB-MA Document 64 Filed 02/11/21 Page 18 of 22




fails to make a showing sufficient to establish the existence of an element essential

to that party’s case, and on which that party will bear the burden of proof at trial.153

         Plaintiff has filed an opposition to Defendant’s statement of facts, and while

he does dispute some of those facts, he has also failed to dispute any of the facts

material to the disposition of his Eighth Amendment medical claim. As such,

summary judgment is appropriate here.

III.     DISCUSSION

         In support of her motion, Defendant Arentz argues that she was not personally

involved in denying or delaying Plaintiff’s access to healthcare, or interfering with

prescribed treatment for nonmedical reasons because she is merely an administrator;

her job is to schedule off-site services only after the on-site, treating healthcare

providers have ordered her to do so.

         Plaintiff has brought his Eighth Amendment constitutional claim pursuant to

42 U.S.C. § 1983, which provides in pertinent part:

         Every person who, under color of any statute, ordinance, regulation,
         custom, or usage, of any State or Territory, subjects, or causes to be
         subjected, any citizen of the United States or other person within the
         jurisdiction thereof to the deprivation of any rights, privileges, or
         immunities secured by the Constitution and laws, shall be liable to the
         party injured in an action at law, suit in equity, or other proper
         proceeding for redress.




153
      Celotex Corp., 477 U.S. at 322.
                                           18
       Case 4:18-cv-01287-MWB-MA Document 64 Filed 02/11/21 Page 19 of 22




“To establish a claim under 42 U.S.C. § 1983, [a plaintiff] must demonstrate a

violation of a right secured by the Constitution and the laws of the United States

[and] that the alleged deprivation was committed by a person acting under color of

state law.”154 “The first step in evaluating a section 1983 claim is to ‘identify the

exact contours of the underlying right said to have been violated’ and to determine

‘whether the plaintiff has alleged a deprivation of a constitutional right at all.’” 155

         “In order to state a cognizable [medical] claim, a prisoner must allege acts or

omissions sufficiently harmful to evidence deliberate indifference to serious medical

needs. It is only such indifference that can offend ‘evolving standards of decency’

in violation of the Eighth Amendment.”156 “[T]o succeed under these principles,

plaintiffs must demonstrate (1) that the defendants were deliberately indifferent to

their medical needs and (2) that those needs were serious.”157 This standard affords

considerable latitude for medical professionals within a prison to diagnose and treat

the medical problems of inmate patients.158 Some of the more common situations in

which “deliberate indifference” has been found include when the defendant knows

of a prisoner’s need for medical treatment but intentionally refuses to provide it,




154
      Moore v. Tartler, 986 F.2d 682, 685 (3d Cir. 1993).
155
      Nicini v. Morra, 212 F.3d 798, 806 (3d Cir. 2000) (quoting County of Sacramento v. Lewis,
      523 U.S. 833, 841 n.5 (1998)).
156
      Estelle v. Gamble, 429 U.S. 97, 106 (1976).
157
      Rouse v. Plantier, 182 F.3d 192, 197 (3d Cir. 1999).
158
      Inmates of Allegheny County Jail v. Pierce, 612 F.2d 754, 762 (3d Cir. 1979); Little v.
      Lycoming County, 912 F. Supp. 809, 815 (M.D. Pa. 1996).
                                                 19
       Case 4:18-cv-01287-MWB-MA Document 64 Filed 02/11/21 Page 20 of 22




delays necessary medical treatment based on a non-medical reason, and prevents a

prisoner from receiving needed or recommended medical treatment.159

         In addition, “[a] defendant in a civil rights action ‘must have personal

involvement in the alleged wrongs to be liable,’ and ‘cannot be held responsible for

a constitutional violation which he or she neither participated in nor approved.’”160

Furthermore, supervisory liability cannot be imposed under § 1983 by respondeat

superior.161 “Absent vicarious liability, each Government official, his or her title

notwithstanding, is only liable for his or her own misconduct.”162 A plaintiff must

show that an official’s conduct caused the deprivation of a federally protected

right.163 In addition, a prisoner’s allegation that prison officials and administrators

responded inappropriately or failed to respond to a prisoner’s complaint or an official

grievance does not establish that the officials and administrators were involved in

the underlying allegedly unconstitutional conduct.164


159
      Id.
160
      Baraka v. McGreevey, 481 F.3d 187, 210 (3d Cir. 2007). See Evancho v. Fisher, 423 F.3d
      347, 353 (3d Cir. 2005); Rode v. Dellarciprete, 845 F.2d 1195, 1207 (3d Cir. 1988).
161
      See Ashcroft v. Iqbal, 556 U.S. 662 (2009); Monell v. Dep’t of Social Servs., 436 U.S. 658
      (1978); Rizzo v. Goode, 423 U.S. 362 (1976); Durmer v. O’Carroll, 991 F.2d 64, 69 n.14 (3d
      Cir. 1993).
162
      Iqbal, 556 U.S. at 677.
163
      See Kentucky v. Graham, 473 U.S. 159, 166 (1985); Gittlemacker v. Prasse, 428 F.2d 1, 3
      (3d Cir. 1970) (A plaintiff “must portray specific conduct by state officials which violates
      some constitutional right.”).
164
      See Rode, 845 F.2d at 1207-08 (concluding that review of a grievance is insufficient to
      demonstrate the actual knowledge necessary to establish personal involvement); Pressley v.
      Beard, 266 F. App’x 216 (3d Cir. 2008) (prison officials cannot be held liable solely based
      on their failure to take corrective action when grievances or investigations were referred to
      them); Brooks v. Beard, 167 F. App’x 923, 925 (3d Cir. 2006); Croom v. Wagner, No. 06-
      1431, 2006 WL 2619794, at *4 (E.D. Pa. Sept. 11, 2006) (holding that neither the filing of a
                                                   20
       Case 4:18-cv-01287-MWB-MA Document 64 Filed 02/11/21 Page 21 of 22




         Here, judgment is proper in favor of Defendant Arentz as a matter of law

because the undisputed facts demonstrate that she is not a healthcare provider and

lacks the authority to order medical treatment or off-site appointments without the

authorization of a prison healthcare provider. She ordered all appointments and care

authorized by the healthcare providers while Plaintiff was at SCI Camp Hill, and she

had no personal involvement in the decision not to authorize the two follow up

appointments that Plaintiff did not receive and, apparently, concludes that he should

have.

         Additionally, it was reasonable for Defendant Arentz to rely on the medical

treatment and discretion provided to Plaintiff, who was under the treatment of

numerous doctors both at SCI Camp Hill and off-site. As Defendant Arentz points

out, a non-physician such as an administrator is not deliberately indifferent “simply

because they failed to directly respond to the medical complaints of a prisoner who

was already being treated by the prison doctor.”165 Rather, “[i]f a prisoner is under

the care of medical experts, . . . a non-medical prison official will generally be




      grievance nor an appeal of a grievance is sufficient to impose knowledge of any
      wrongdoing); Ramos v. Pennsylvania Dep’t of Corrs., No. 06-cv-1444, 2006 WL 2129148, at
      *2 (M.D. Pa. July 27, 2006) (holding that the review and denial of the grievances and
      subsequent administrative appeal does not establish personal involvement).
165
      Durmer v. O’Carroll, 991 F.2d 64, 69 (3d Cir. 1993).
                                                  21
        Case 4:18-cv-01287-MWB-MA Document 64 Filed 02/11/21 Page 22 of 22




justified in believing that the prisoner is in capable hands.”166 The same can be said

here.

          Plaintiff received continued and comprehensive treatment for his eye

ailments, and the Court can discern no deliberate indifference by Defendant Arentz.

For these reasons, the Court will grant the motion for summary judgment.

IV.       CONCLUSION

          Based on the foregoing, the motion for summary judgment will be granted,

and judgment entered in favor of Defendant and as against Plaintiff.

          An appropriate Order follows.


                                                       BY THE COURT:


                                                       s/ Matthew W. Brann
                                                       Matthew W. Brann
                                                       United States District Judge




166
      Spruill v. Gillis, 372 F.3d 218, 236 (3d Cir. 2004). See also Pearson v. Prison Health Serv.,
      850 F.3d 526, 540 n.4 (3d Cir. 2017) (nurse who knows that an inmate is under a physician’s
      care and has no reason to believe the physician is mistreating the inmate is not liable);
      Newton v. Reitz, No. 07-cv-12542009 WL 233911, at *5 (M.D. Pa. Jan. 30, 2009)
      (dismissing claim against health services administrator and noting that “the Third Circuit
      held in Durmer that a non-physician defendant cannot be held liable for being deliberately
      indifferent to an inmate’s medical needs where, as here, the inmate is receiving treatment
      from the institution’s health care staff.”).
                                                    22
